FILED
                            NOT FOR PUBLICATION                             JUL 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ELMER JON BUCKARDT,                              No. 10-72898

               Petitioner - Appellant,           Tax Ct. No. 27949-07

  v.
                                                 MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Elmer Jon Buckardt appeals pro se from the Tax Court’s decision upholding

the Commissioner of Internal Revenue Services’s (“Commissioner”) notices of

deficiency against him for tax years 2003, 2004, and 2005. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 26 U.S.C. § 7482(a)(1). We review de novo the Tax Court’s legal

conclusions, Ann Jackson Family Found. v. Comm’r, 15 F.3d 917, 920 (9th Cir.

1994), and for clear error its factual determinations, Hansen v. Comm’r, 471 F.3d

1021, 1028 (9th Cir. 2006). We affirm.

      The Tax Court properly upheld the Commissioner’s deficiency

determinations because Buckardt failed to establish that the funds he stipulated to

receiving during each relevant year were not subject to taxation under the Tax

Code. See Hawkins v. United States, 30 F.3d 1077, 1079 (9th Cir. 1994) (“An

accession to wealth . . . is presumed to be taxable income, unless the taxpayer can

demonstrate that it fits into one of the Tax Code’s specific exemptions.”).

      The Tax Court properly upheld the Commissioner’s addition to taxes for

Buckardt’s failure to timely file required tax returns for all three years and for his

failure to pay estimated taxes for 2004 and 2005. See 26 U.S.C. § 6651(a)(1)

(authorizing penalty not to exceed 25% of taxes owed for failure to file timely tax

returns unless the failure was “due to reasonable cause and not due to willful

neglect.”); id. § 6654(a) (imposing mandatory additions to tax for failing to pay

estimated quarterly tax payments).

      Buckardt’s remaining contentions are unpersuasive.

      The IRS’s motion for sanctions against Buckardt for pursuing a frivolous


                                            2                                    10-72898
appeal is denied. See 28 U.S.C. § 1912; Fed. R. App. P. 38.

      AFFIRMED.




                                        3                     10-72898